DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is response to Amendment filed on 7/19/2021.
Claims 1 – 16 are pending.
Claims 1 and 2 have been amended.

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 16, same reasons of Action sent on 5/26/2021.
The closest references are found based on the updated search:
Yasuta et al. (US 2021/0156901 A1) discloses a prober which comprises the following: a chuck stage that comprises a conductive wafer holding area and a conductive probe contact area on the upper side of the chuck stage, wherein the conductive probe contact area is electrically continuous with the wafer holding area (see claim 1).
Fujihara (US 2021/0063443 A1) suggests a prober comprising a plurality of inspection chambers, wherein each of the plurality of inspection chambers comprises: a probe card provided with a plurality of probes; a probe card holder configured to hold the probe card (see claim 1).
Kasai (US 2021/0033666 A1) teaches a prober comprising: a stage configured to place thereon a substrate formed with a plurality of chips provided in a matrix; a contact 
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 9, therefore claims 1 – 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/31/2021